       Case 6:21-cv-00657-ADA-JCM Document 1 Filed 06/24/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 DR. LAMAR COLLINS AND                             §
 ROSE COLLINS,                                     §
           Plaintiffs,                             §
                                                   §
 v.                                                §       CIVIL ACTION NO. 6:21-cv-657
                                                   §
 ROBINSON INDEPENDENT SCHOOL                       §
 DISTRICT,                                         §
           Defendant.                              §

                          DEFENDANT’S NOTICE OF REMOVAL

TO THE CLERK OF THE COURT:

       NOW COMES Defendant Robinson Independent School District (“Robinson ISD”) and

pursuant to 28 U.S.C. § 1441(c), files this Notice of Removal and in support shows the Court as

follows:

                                     BASIS OF REMOVAL

1.     Plaintiffs commenced this action against Defendant Robinson ISD under Cause No. 2021-

1636-5, in the 414th Judicial District Court, McLennan County, Texas on June 3, 2021. Defendant

agreed to waive service of suit, and this office accepted service on Defendant’s behalf on June 3,

2021. Defendant Robinson ISD timely files this Notice of Removal within thirty days of service

on Defendant of Plaintiffs’ Original Petition and Jury Demand, in which Plaintiffs assert claims

under federal law.

2.     Defendant Robinson ISD states that this action is of a civil nature, and that the district

courts of the United States have original jurisdiction to this action pursuant to the provisions of 28

U.S.C. § 1331. This civil action alleges claims under federal statutes and therefore may be removed

to this Court by Defendant pursuant to 28 U.S.C. § 1441(c).



                                                  1
       Case 6:21-cv-00657-ADA-JCM Document 1 Filed 06/24/21 Page 2 of 3




3.     As apparent on the face of Plaintiffs’ Original Petition and Jury Demand filed with the state

district court on June 3, 2021, this action arises under the laws of the United States. Specifically,

Plaintiffs assert claims pursuant to 42 U.S.C. § 1981 for discrimination and retaliation through 42

U.S.C. § 1983 (Plaintiffs’ Original Petition, pp. 7-8, ¶¶52-55).1

4.     An index of state court documents with the court’s docket sheet and certified copies of the

state court’s file are attached hereto as Exhibit A to the Appendix to this notice of removal as

required by 28 U.S.C. § 1446(a).

6.     Defendant Robinson ISD will promptly file a copy of this notice of removal with the clerk

of the state court where the suit has been pending.

                                                      Respectfully submitted,

                                              By:     /s/ Kelley L. Kalchthaler
                                                      KELLEY L. KALCHTHALER
                                                      State Bar No. 24074509
                                                      DAVID HOLMES
                                                      State Bar No. 24108786
                                                      WALSH GALLEGOS TREVIÑO
                                                        KYLE & ROBINSON P.C.
                                                      505 E. Huntland Drive, Suite 600
                                                      Austin, Texas 78752
                                                      Telephone: (512) 454-6864
                                                      Facsimile: (512) 467-9318
                                                      kkalchthaler@wabsa.com
                                                      dholmes@wabsa.com

                                                      ATTORNEYS FOR DEFENDANT
                                                      ROBINSON INDEPENDENT
                                                      SCHOOL DISTRICT
1
        While a review of Plaintiffs’ Original Petition will show that they specifically assert two
claims of discrimination under the Texas Commission on Human Rights Act (TCHRA), Texas
Labor Code Ch. 21, the Court may consider pendant claims. For such claims, the law is also
substantively identical to its federal equivalent in Title VII. See Quantum Chem. Corp. v. Toennies,
47 S.W.3d 473, 475-477 (Tex. 2001). One of TCHRA’s purposes is to “provide for the execution
of the policies of Title VII of the Civil Rights Act of 1964 and its subsequent amendments.” TEX.
LABOR CODE § 21.001(1). Therefore, analogous federal statutes and the cases interpreting the cases
also inform a court’s reading of the TCHRA. NME Hosps., Inc. v. Rennels, 994 S.W.2d 142, 144
(Tex. 1999).
                                                 2
       Case 6:21-cv-00657-ADA-JCM Document 1 Filed 06/24/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of June, 2021, a true and correct copy of the foregoing
notice was served upon Plaintiffs through their counsel as follows:

       Mr. Colin Walsh                               Via CMRRR No. 9414 7266 9904 2181 3576 02
       Mr. Jairo Castellanos                            and Email: colin@wileywalsh.com
       Wiley Walsh, P.C.
       1101 San Jacinto Blvd., Suite 401
       Austin, Texas 78701


                                                       /s/ Kelley L. Kalchthaler
                                                       Kelley L. Kalchthaler




                                                 3
